 AMERICANFACTORS, LTD. (HILO BRANCH)199(A) Allemployees of the Texas Company's Tampa, Florida,Sales Terminal, excluding office clerical employees,salesmen,professional employees,guards, and supervisors as defined inthe Act.(B) All office clerical employees of the Texas Company'sTampa, Florida, Sales Terminal, including senior clerkMcAteeand the dispatcher,but excluding the zone manager's steno-clerk, all other employees,guards, and supervisors as definedin the Act.[Text of Direction of Elections omitted from publication.]AMERICAN FACTORS, LTD. (HILO BRANCH), AMERICANFACTORS, LTD. (KONA BRANCH), HILO TRANSPORTA-TION & TERMINAL CO., LTD., HONOLULU IRON WORKSd/b/a HILO IRON WORKSandFEDERATION OF HAWAIIWORKERS (IND.), Petitioner.Cases Nos.37-RC-163,37-RC-164, 37-RC-165, and 37-RC-166. April 17, 1953DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held beforeA.L.Wills,hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicialerror and arehereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel [Members Houston, Styles, andPeterson].Upon the entire record in this case, the Board finds:1.The Employersare engaged in commercewithin the mean-ing ofthe Act.2.The labororganizationsinvolved claimto represent cer-tain employees of the Employers.3.Questions affectingcommerce existconcerningthe repre-sentation of employees of the Employers within themeaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.The Intervenor urges that the petitions herein are barred byitscontractswith the Employers. The Employers took noposition on this issue.When the petition in Case No. 37-RC-166 was filed onJanuary 9, 1953, the proposed unit was covered by a contractbetween the Intervenor and Hilo Iron Workshaving an ex-piration date of January 27, 1953, and a 60-day automatict The Intervenor,Miscellaneous Manufacturing and Service Workers,International Long-shoremen's and Warehousemen's Union,Local 155, requested,prior to the hearing,that thehearing officer disqualify himself because of alleged bias and, at the hearing,sought a con-tinuance on the ground that this request was still pending.We find that the hearing officerproperly refused to disqualify himself or to grant the continuance.See Angelus ChevroletCo., 88 NLRB 929. Moreover,we reject theIntervenor's contention,advanced in its brief, thatthe hearing officer's rulings at the hearing reflect bias or hostility toward the Intervenor.104 NLRB No. 22. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDrenewal clause. However, on November 17, 1952, before theMill-B date, the Intervenor notified Hilo Iron Works of itsdesire to change the contract.2 Although the Intervenor sub-mitted a proposed draft of a new contract, Hilo Iron WorksdiscontinuednegotiationspendingBoard resolution of thequestions concerning representation which had been raised, andno new contract has been executed. The Intervenor argues inits brief that its notice was ineffective to prevent automaticrenewal of the contract because no substantial changes wereproposed and efforts to negotiate have been abandoned. Wedisagree. In accord with settled policy, we find on these factsthat the notice alone forestalled automatic renewal of thecontract, and that the petition was, therefore, timely filedwith respect to the contract termination date.'The Intervenor's contracts with American Factors, Ltd.,Hilo Branch and Kona Branch, herein referredto asHilo andKona respectively, both have termination dates of June 30, 1953,and its contract with Hilo Transportation & Terminal Co.,Ltd., herein called Hilo Transportation, has a termination dateof December 31, 1953. With respect to the contract-bar con-tentions in these three cases, the Petitioner avers that a schismhas occurred and that the Intervenor has been dissolved. TheIntervenor disputes the occurrence of a schism and the legalityof the attempted dissolution.The Mill-B dates in the Hilo and Kona contracts will becomeoperative in less than 30 days. We find, therefore, that nocontract bars exist in Cases Nos. 37-RC-163 and 37-RC-164.There remains the question whether the Intervenor's contractwith Hilo Transportation is a bar to the petition in Case No.37-RC-165. The pertinent facts are as follows:The Intervenor, comprising employees in separate units atthe plants of Hilo, Kona, Hilo Transportation, Hilo Iron Works,and Flintkote Company--Canec Division, herein called Flint-kote,' through its executive board, scheduled a specialmeeting for December 23, 1952, for the purpose of decidingwhether or not to disaffiliate from International Longshore-men's and Warehousemen's Union, herein called ILWU.5 About5 days before themeeting,unit heads were instructed by theIntervenor's business agent to notify the members of thismeeting.' Testimony of various individuals delegated to carryout these instructions and of the business agent himself showsthat notice was given orally to as many members as possible2 This notice was sent by the Intervenor's business agent who, together with the members ofthe Intervenor's negotiating committees in the respective plants.had negotiated and signed thecontracts with the Employers involved herein.9Shipowners'Association of the Pacific Coast and its members Companies,100 NLRB 1250.4Flintkote has a contract with the Intervenor but is not involved in the instant proceedings.6 As background for this action, the record shows that dissatisfaction with ILWU leadershipexisted.On August 8, 195Z a special meeting was held for the purpose of amending the Inter-venor's constitution by deleting therefrom the prohibition against dissolution"as long as thereare 10 members in good standing."The minutes of the meeting show that the amendmentcarried unanimously.6 The members at the Kona plant were merely informed that the meeting was to take placeas they never attended general membership meetings because of the distance of the meetingplace from this plant. AMERICAN FACTORS, LTD. (HILO BRANCH)201in each unit as well as by posting in the usual places.? At theDecember 23 meeting, attended by an estimated 3008 of thetotalmembership of approximately 350-375, after the groundsfor dissatisfaction with ILWU were discussed, motions to disaf-filiate from ILWU, to dissolve the Intervenor, and to establishthe Petitioner and transfer funds to it were carried unanimouslyby standing vote, and it was decided to retain temporarily thesame officials in the new union.9ILWU notified Hilo Iron Works that it had suspended formerofficials and executive board members of the Intervenor pendingtrial, and that it had designated official representatives of theIntervenor for the purpose of administering its contract withHilo Iron, Works. There is nothing in the record, however, toindicate that any such notice was sent to Hilo Transportation,or any notice that the Intervenor was ready and able to ad-minister its contract with Hilo Transportation.Subsequent to the disaffiliation meeting, it appears that thePetitioner informed the companies with which the Intervenorhad contracts of the action taken, and requested recognition,which the Employers involved herein refused to grant. OnJanuary 9, 1952, the Petitioner filed the petitions herein.As the Intervenor executed and administered the contractcovering the Hilo Transportation unit and was the bargainingrepresentative of the employees in that unit, as the member-ship of the Intervenor in that unit participated in the disaf-filiation action, and as it does not appear that since the dis-affiliation the Intervenor has been ready and able to administerthe contract, we conclude that confusion exists concerning thecontinued functioning of the Intervenor as bargaining repre-sentative of employees in the unit covered by its contract withHilo Transportation. Accordingly, without deciding whether theIntervenor is defunct, we find that a schism exists in the Inter-venor, and therefore that its contract with Hilo Transportationis not a bar.lo7While theposted noticeat the Hiloplant specifiedonly thatthe meetingwas "very impor-tant."and no notice was posted at the Hilo Transportation plant, these unitshave but 39 and 30employees,respectively,and oralnotificationwas given to all individual members who couldbe reached.$ An effortwas made tohave the memberspresent at the meeting sign the attendance roll inaccord withthe usual procedure,but itwas found impracticableto doso becauseof the smallsize of the meeting place and the unusually large number in attendance.9The members in the Kona unit subsequently met and concurred in the action taken at theDecember 23meeting.The Intervenorargues that as it is possible that the disaffiliationvote was carried by mem-bers not employees of the Employers involved herein, no schism has been shown. We find nomerit in this argument because theDecember23 meeting was a generalmembershipmeetingand, exceptfor the numbers in the unit at the Konaplant who, as indicated above,concurredseparately,the decisions made thereat were binding upon the entiremembership.IoCf. Bryant Finishing Co., Inc.,et al., 101 NLRB 42$ Erwin Mills,Inc., (NeusePlant), 100NLRB 267; Radionic Products Division, Radionic Controls. Inc., 91 NLRB595; BostonMachineWorks Company, 89 NLRB 59. The situations in AlliedContainerCorporation, 98 NLRB 580,and BendixProducts Division, 98 NLRB 1180,relied uponby the Intervenorin its brief, areclearly distinguishablefrom the factsherein. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The Employers and the Petitioner were in agreement asto the appropriate units, while the Intervenor took no position."Accordingly, we find that the following groups of employeesconstitute units appropriate for collective bargaining withinthe meaning of Section 9 (b) of the Act:(1) All employees of Hilo Iron Works at its Hilo, Hawaii, plant,excluding office clerical employees, professional employees,guards, working foremen, and all other supervisors as definedin the Act.(2)All employees of American Factors, Ltd. (Hilo Branch)employed in its warehouse, lumberyard, carpenter shop, andlumber mill at Hilo, Hawaii, including truckdrivers and Rosscarrier operators, but excluding office clerical employees,professional employees, guards, and supervisors as defined inthe Act.(3)All employees of American Factors, Ltd. (Kona Branch)employed in its warehouse, lumberyard, carpenter shop, andcoffeemill at Kona, Kailua District, Hawaii, excluding officeclerical employees, professional employees, guards, and super-visors as defined in the Act.(4)All employees in the trucking department of Hilo Trans-portation & Terminal Co., Ltd., at Hilo, Hawaii, excludingoffice clerical employees, professional employees, guards, andsupervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]11 At the hearing,the Petitioner was permitted to amend its unit request in CaseNo. 37-RC-166 to exclude two working foremen as supervisors.As these individuals appear to have thepower to discharge and discipline employees,we shall exclude them.Itappears that the proposed units are the same as those covered in the Intervenor's con-tractswiththe Employers.UNITED STATES PIPE AND FOUNDRY COMPANYandIN-TERNATIONAL MOLDERS & FOUNDRY WORKERS UNIONbF NORTH AMERICA, AFL, Petitioner. Case No. 10-RC-682. April 17, 1953SUPPLEMENTAL DECISIONOn March 13, 1946, United Steelworkers of America, CIO,hereinafter referred to as the Steelworkers, was certified' asrepresentative for a unit of all production and maintenanceemployees at the Employer's Chattanooga, Tennessee, plant,including pattern-shop helpers, pattern storage men, laborers,and carpenters who work under the supervision of the pattern-shop foreman. International Molders and Foundry Workers,hereinafter referred to as the Molders, was certified as repre-t After an election held pursuantto the Board's Decision and Direction of Election in CaseNo. 10-RC-1593, 65 NLRB 979.Itwas again certified as representativefor thesame unitafter a consent electionin 1947, in Case No. 10-RC- 2530.104 NLRB No. 13.